 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                Case No.: 18-CR-4279-WQH
11
12                Plaintiff,
                                              FACTUAL FINDINGS PURSUANT TO
13         v.                                 18 U.S.C. § 3161(h)(7)
14
     SERGIO MORALES, et al.,
15
16                Defendants.
17
18         The parties jointly move for an order excluding time from November 19, 2018 to
19 April 1, 2019, pursuant to 18 U.S.C. § 3161(h)(7).
20        “[A]n ‘ends of justice’ exclusion must be (1) ‘specifically limited in time’ and
21 (2) ‘justified [on the record] with reference to the facts as of the time the delay is
22 ordered.’” United States v. Ramirez-Cortez, 213 F.3d 1149, 1154 (9th Cir. 2000)
23 (citation omitted). The Court makes the following factual findings, which apply to the
24 exclusion of time:
25 / / /
26 / / /
27 / / /
28 / / /


30
 1         1.    The Indictment charges four defendants with a conspiracy to distribute
 2 methamphetamine, in violation of 21 U.S.C. §841(a)(1) and 846. This is one of three
 3 related cases (18CR3980-WQH, 18CR4279-WQH and 18CR4280-WQH) in which a
 4 total of eleven defendants are charged.
 5         2.    The discovery produced by the Government to date consists of wiretap
 6 pleadings, intercepted telephone calls and text messages, wiretap line sheets, law
 7 enforcement reports, audio recordings and video recordings.
 8         3.    Defense counsel require additional time to review the discovery, prepare
 9 pretrial motions and prepare a defense. Taking into account the exercise of due
10 diligence by the defendants, the Court finds that the exclusion of time from November
11 19, 2018 to April 1, 2019, outweighs the best interests of the public and the defendants
12 in a speedy trial because requiring the defendants to proceed to trial before April 1,
13 2019, would likely result in a miscarriage of justice given the nature of this case.
14               IT IS HEREBYORDERED that Joint motion to exclude time (ECF No.
15 54) is granted.
    Dated: January 31, 2019
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2

30
